 1    Michael L. Schrag (SBN 185832)
      Joshua J. Bloomfield (SBN 212172)
 2    Linda P. Lam (SBN 301461)
 3    GIBBS LAW GROUP LLP
      505 14th Street, Suite 1110
 4    Oakland, California 94612
      Telephone: (510) 350-9700
 5    Facsimile: (510) 350-9701
      mls@classlawgroup.com
 6    jjb@classlawgroup.com
 7    lpl@classlawgroup.com

 8    Richard M. Paul III
      Ashlea G. Schwarz
 9    Laura C. Fellows
      PAUL LLP
10    601 Walnut Street, Suite 300
11    Kansas City, Missouri 64106
      Telephone: (816) 984-8100
12    Facsimile: (816) 984-8101
      Rick@PaulLLP.com
13    Ashlea@PaulLLP.com
      Laura@PaulLLP.com
14

15   Counsel for Plaintiffs and the Class

16
                               UNITED STATES DISTRICT COURT FOR THE
17
                                    NORTHERN DISTRICT OF CALIFORNIA
18

19    ALICIA HERNANDEZ et al., individually             Case No. 3:18-cv-07354-WHA
      and on behalf of all others similarly situated,
20                                                      PLAINTIFFS’ RESPONSE IN
                      Plaintiffs,                       OPPOSITION TO DEFENDANT’S
21                                                      MOTION TO SEVER
      v.
22
                                                        Date: April 16, 2020 [vacated]
23    WELLS FARGO BANK, N.A.,                           Time: 8:00 a.m. [vacated]
                                                        Courtroom: 12
24                    Defendant.                        Judge: Hon. William H. Alsup
25

26

27

28

                                                                     PLAINTIFFS’ RESPONSE IN OPPOSITION
                                                                                    TO MOTION TO SEVER
 1                                              I. INTRODUCTION

 2          In this class action, defendant Wells Fargo breached its home mortgage contracts with Plaintiffs

 3   and class members by foreclosing on their homes without offering them loan modifications for which

 4   they qualified. This Court certified a nationwide breach of contract class, concluding that Plaintiffs

 5   Granja and Campos (“Class Representatives”) were typical and adequate representatives of the class.

 6   At no point did the Court dismiss the Class Representative’s individual claims.

 7          The Class Representatives plan to try their individual claims against Wells Fargo together with

 8   the certified breach of contract class claim. In total, despite Wells Fargo’s suggestions to the contrary,

 9   the trial will consist of two California-based Plaintiffs, one Defendant, one class claim, and four

10   individual claims, all governed by California law—a wholly manageable trial describing how Wells

11   Fargo’s actions led to Plaintiffs’ home foreclosures.

12          Wells Fargo’s arguments for severing claims are unpersuasive. Although juries decide trials

13   encompassing multiple claims all the time, Wells Fargo argues that to proceed without severing the

14   Class Representatives’ individual claims would be confusing. But courts presume, and Plaintiffs are

15   confident, that juries can follow jury instructions, including those describing the difference between the

16   class breach of contract claim and the Class Representatives’ individual claims. Further, Wells Fargo

17   misconstrues the legal authority on which it relies, which pertains to misjoinder of large numbers of

18   parties (not claims) following the denial of class certification or decertification. By contrast, here, the

19   two Class Representatives represent a certified class, and their individual claims substantially overlap

20   with their class claim. Finally, the Class Representatives’ interactions with Wells Fargo that will prove

21   their individual claims are illustrative of the pertinent facts surrounding the breach of contract claim on

22   behalf of the class. There is no basis to assume that the jury would be confused by the evidence

23   showing that Wells Fargo’s wrongful conduct was broader than the Class Representatives’ breach of

24   contract claims; nor would there be a basis to exclude as prejudicial this evidence even if the Class

25   Representatives’ individual claims were no part of the trial.

26          Because Plaintiffs’ trial plan is manageable, cohesive, and appropriate, and no parties are mis-

27   joined, Plaintiffs respectfully request that the Court deny Wells Fargo’s motion to sever the Class

28   Representatives’ non-class claims.


                                                          -1-            PLAINTIFFS’ RESPONSE IN OPPOSITION
                                                                                        TO MOTION TO SEVER
 1                                             II. BACKGROUND

 2          On January 29, 2020, this Court certified a nationwide breach of contract class under Fed. R.

 3 Civ. P. 23(b)(3), defined as follows:

 4          All persons in the United States who between 2010 and 2018 (i) qualified for a home loan
            modification or repayment plan pursuant to the requirements of government-sponsored
 5          enterprises (such as Fannie Mae and Freddie Mac), the Federal Housing Administration
 6          (FHA), [or] the U.S. Department of Treasury's Home Affordable Modification Program
            (HAMP); (ii) were not offered a home loan modification or repayment plan by Wells
 7          Fargo due to excessive attorney’s fees being included in the loan modification
            decisioning process; and (iii) whose home Wells Fargo sold in foreclosure.
 8

 9 Dkt. 217 at 4. In certifying the breach-of-contract class, the Court found that the Class Representatives

10 are “typical of the proposed class,” with “the same claims class members have.” Id. at 8. It also found

11 that they “are adequate class representatives,” without “any conflict with other putative class

12   members.” Id. Although the Court declined to certify the other claims, it did not dismiss them.

13          Plaintiffs then filed their Third Amended Class Action Complaint, listing Granja and Campos as

14 class representatives for a breach of contract claim. Dkt. 220. This Complaint also included their

15 individual claims, which, together with their class claims, were based on their experiences with Wells

16 Fargo and their resulting home foreclosures. Id. ¶¶ 72-87.

17          It has thus been clear that the Class Representatives have planned to try all of their claims

18   together—their breach of contract representative claim and their individual claims. Dkt. 252-1 ¶2.

19                                              III. ARGUMENT

20          The Class Representatives’ individual claims need not be severed from the class claims because

21   their trial plan is manageable and cohesive. Wells Fargo’s legal arguments rest on cases and statutes

22   that are inapplicable here; they mostly grapple with misjoinder of parties (not individual parties’

23   claims) in cases with dozens or even hundreds of individual plaintiffs or defendants. Even applying

24   Wells Fargo’s framework, the Class Representatives’ claims are properly joined. Because it is neither

25   appropriate nor necessary to sever their individual claims from the class claims, the Court should deny

26   Wells Fargo’s motion to sever.

27   //

28   //


                                                        -2-            PLAINTIFFS’ RESPONSE IN OPPOSITION
                                                                                      TO MOTION TO SEVER
 1       A. The Class Representatives’ trial plan is manageable and cohesive.

 2           The Class Representatives intend to try in a single trial the class contract claim and their four

 3   individual claims (intentional infliction of emotional distress, wrongful foreclosure, violation of the

 4 Homeowner Bill of Rights, and violation of the Unfair Competition Law), each of which is governed

 5 by California law. The crux of all of these claims are the same: that Wells Fargo failed to offer a loan

 6 modification even though it was required to do so, and harm resulted from that failure. Proof of the

 7 breach of contract claim, which encompasses Wells Fargo’s failure to provide notice of an opportunity

 8 for class members to modify their loans, mirrors the Class Representatives’ proof of individual claims

 9 for wrongful foreclosure, violation of the California Homeowner Bill of Rights, the UCL, and

10 emotional distress. Indeed, the wrongful foreclosure claim rises or falls with the contract claim, since

11 both allege that Wells Fargo foreclosed in violation of the Class Representatives’ mortgage contracts.

12   Dkt. 220 at ¶¶ 170-181, 192. And whether Wells Fargo violated HBOR and the UCL also hinges on

13   proof that the bank acted unlawfully by failing to offer them a loan modification.

14           Specifically, proof of the error for purposes of all claims will consist of evidence of Wells

15   Fargo’s warnings from the government about deficiencies in its loss mitigation, as well as Wells

16   Fargo’s discovery of the error in 2013, failure to even partially fix it until years later, and later

17   “rediscovery” in 2018 before publicly disclosing it. In fact, Wells Fargo believes the evidence as to

18   these claims is so similar that in moving for partial summary judgment on the wrongful foreclosure

19   claims it argued “these claims fail for the same reasons the breach of contract claim fails…” Dkt. 231

20   at p. 29:21-22 (emphasis added).

21           The trial, with two Plaintiffs, one Defendant, and five California-law-based claims, is cohesive

22   and manageable without severing the individual claims from the class claims. Czuchaj v. Conair Corp.

23   is instructive. There, the court certified a California subclass for one California claim, and a New York

24   subclass for one New York claim. Defendants sought to sever the California class representative’s

25   individual claims. No. 3:13-cv-01901, 2016 WL 4216686 (N.D. Cal. Aug. 10, 2016). However, the

26   court ultimately decided to “maintain jurisdiction over the California law-based claims—the class and

27   individual claims—and the New York subclass claim.” Id. at *3. In declining to sever the class

28   representative’s individual claim from his class claims, the court reasoned that “instructing the jury on


                                                          -3-             PLAINTIFFS’ RESPONSE IN OPPOSITION
                                                                                         TO MOTION TO SEVER
 1   six claims under two state’s laws—with only one claim arising under foreign law—does not pose the

 2   same confusion and prejudice” that a larger, more complicated proceeding could have posed. Id. The

 3   trial here, with only California-law-based claims, is even less complicated than the trial contemplated in

 4   Czuchaj.

 5          As Czuchaj demonstrates, Wells Fargo’s fear that juries cannot follow representative and non-

 6 representative claims simultaneously is unfounded. Following “clear instructions of the trial judge” is

 7 the “premise upon which our jury system is founded.” Travison v. Jones, 522 F. Supp. 666, 670

 8 (N.D.N.Y. 1981). Courts routinely explain class actions to jurors. See, e.g., Nunag-Tanedo v. E. Baton

 9 Rouge Parish Sch. Bd., No. 10-01172, 2012 WL 8964044 (C.D. Cal. Dec. 17, 2012) (instructions

10 include class action instructions); 4 Newberg on Class Actions § 11:22 (5th ed.) (collecting jury

11 instructions describing class actions). At the beginning of the trial, the court could instruct the jury that

12 the Class Representatives represent the class on the contract claim, but also have their own individual

13 claims. The notion that the Class Representatives also have related claims is something a jury would

14 easily understand.

15          Wells Fargo’s concern regarding evidence separate from the breach of contract claim is without

16 merit. Each of the Class Representatives’ claims is based on Wells Fargo’s failure to offer a loan

17 modification. The only example Wells Fargo cites of the “great deal of evidence” pertaining to non-

18 contract claims is the 63 trial witnesses Plaintiffs disclosed, but most of those witnesses relate to the

19 other named plaintiffs’ emotional distress claims, which will not be a part of this trial.

20       B. Wells Fargo’s severance framework is inapplicable here.

21          Under Fed. R. Civ. P. 21, a court has two options to remedy misjoinder: it may “add or drop a

22 party,” or it “may . . . sever any claim against a party.” See Pan Am. World Airways, Inc. v. U.S. Dist.

23 Ct. for the Cent. Dist. of Cal., 523 F.2d 1073, 1079-80 (9th Cir. 1975) (directing courts to analyze the

24 validity of permissive joinder for the purposes of Rule 21 according to Rule 20’s requirements);

25 DirecTV, Inc. v. Leto, 467 F.3d 842, 845 (3d Cir. 2006) (describing dropping a mis-joined party or

26 severing claims against mis-joined parties as two alternative remedies to misjoinder); Corley v. Google,

27 Inc., 316 F.R.D. 277, 293 (N.D. Cal. 2016) (same). Wells Fargo does not argue that any party is

28 improperly joined, but nevertheless seeks to employ a remedy for improperly joined parties—severing


                                                         -4-            PLAINTIFFS’ RESPONSE IN OPPOSITION
                                                                                       TO MOTION TO SEVER
 1   claims. Wells Fargo cannot argue that it was improperly joined as a justification for severing claims

 2   against it; after all, Wells Fargo is the only defendant in this case. And it would be nonsensical to

 3   suggest that the Class Representatives are improperly joined to the trial in which they are the appointed

 4   class representatives. Put differently, there is no problem for claim severance to remedy here.

 5           The cases Wells Fargo cites to support its argument for claim severance are distinguishable for

 6   the same reason—they all discuss misjoinder of parties, not claims. For example, Visendi v Bank of

 7   America, N.A. concerned a “massive, multi-plaintiff . . . prototypical mass action,” not a representative

 8   class action. 733 F.3d 863, 871 (9th Cir. 2013). The Ninth Circuit analyzed “permissive joinder of

 9 plaintiffs” under Rule 20, concluded that “[n]othing unite[d] all of these Plaintiffs but the superficial

10 similarity of their allegations and their common choice of counsel,” and remanded with instructions to

11 sever all but the first named plaintiff. Id. at 870-71. Similarly, in Corley v. Google, Inc., a court within

12   this district grappled with joining 879 named plaintiffs following denial of class certification in a

13   related case. 316 F.R.D. 277. To remedy this improper joinder, the court severed “[a]ll but the original

14   three Plaintiffs” and ordered Plaintiffs’ counsel to file 876 individual complaints. Id. at 295; see also

15   Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516 (5th Cir. 2010) (concerning 800 individual

16   plaintiffs following a decertification order); Helm v. Alderwoods Grp., Inc., No. 08-1184, 2011 WL

17   2837411 (N.D. Cal. July 18, 2011) (concerning “dozens of named plaintiffs” following denial of

18   plaintiffs’ motion for class certification); Todd v. Tempur-Sealy Int’l, Inc., 2017 WL 2840272 (N.D.

19   Cal. June 30, 2017) (evaluating whether to sever following denial of class certification).

20           These severance analyses are far cries from the Class Representatives’ case with three named

21   parties and a certified class. Because Wells Fargo identifies no misjoinder that severing claims would

22   remedy, severing some of the Class Representatives’ claims is inappropriate here.

23       C. The Class Representatives’ individual claims are properly joined under Rule 20.

24           Should the Court perform joinder analysis on the Class Representatives’ claims, all are properly

25   joined and should not be severed.

26           Rule 20 allows “[p]ersons [to] join in one action as plaintiffs if: (A) they assert any right to

27   relief jointly, severally or in the alternative with respect to or arising out of the same transaction,

28   occurrence, or series of transactions or occurrences; and (B) any question of law or fact common to all


                                                          -5-             PLAINTIFFS’ RESPONSE IN OPPOSITION
                                                                                         TO MOTION TO SEVER
 1   plaintiffs will arise in the action.” Fed. R. Civ. P. 20(a)(1). Rule 21 provides, in relevant part, that if

 2   these two criteria are not met and plaintiffs are improperly joined, “[t]he court may . . . sever any claim

 3   against a party.” Fed. R. Civ. P. 21.

 4           On the first requirement for permissive joinder, “[t]he Ninth Circuit has interpreted the phrase

 5   ‘same transaction, occurrence, or series of transactions or occurrences’ to require a degree of factual

 6   commonality underlying the claims. Typically, this means that a party must assert rights that arise from

 7 related activities – a transaction or an occurrence or a series thereof.” Jacques v. Hyatt Corp., No. 11-

 8 05364, 2012 WL 3010969, at *3 (N.D. Cal. July 23, 2012) (Alsup, J.) (citations omitted). Here,

 9 applying this concept to the Class Representatives’ claims, their IIED, wrongful foreclosure, HBOR

10 and UCL claims all arise from the same “occurrence or a series thereof” – wrongful denial of mortgage

11 modifications due to Wells Fargo’s defective software. And despite Wells Fargo’s argument to the

12 contrary, Class Representatives’ individual claims are live claims. This Court declined to certify those

13 claims; it did not dismiss them.

14           As for the second requirement for permissive joinder, “FRCP 20 requires at least one common

15 question of law or fact.” Id. at *5. Here, as applied to the Class Representatives’ claims, there are many;

16 perhaps most obvious is whether Wells Fargo wronged Campos and Granja when it denied them

17 mortgage modifications for which they qualified. And as described above, judicial economy favors

18 trying these related claims together because they rest on much of the same evidence. See Czuchaj, 2016

19 WL 4216686, at *2 (accounting for judicial economy and similarities in proof when considering

20 whether to sever claims).

21           Courts must also evaluate whether joinder would comport with principles of fundamental

22 fairness or would result in prejudice to either side. Coleman v. Quaker Oats, 232 F.3d 1271, 1296 (9th

23 Cir. 2000). Wells Fargo has been on notice that the Class Representatives bring their breach of contract

24 class claim and individual claims since December of 2018 and, as described above, all these claims are

25 closely related. Wells Fargo also argues that it is unfair to include the Class Representatives’ individual

26 claims in the class trial because it will irrevocably inflame the jury to hear anything other than the bare

27 bones facts related to the existence of a contract, breach, and resulting damages. In so arguing, though,

28 Wells Fargo ignores the substantial overlap of evidence among the claims, and contradicts its prior


                                                           -6-            PLAINTIFFS’ RESPONSE IN OPPOSITION
                                                                                         TO MOTION TO SEVER
 1   arguments that the claims are so intertwined that summary judgment can be granted on multiple claims

 2   for the same reasons. Moreover, Wells Fargo’s wrongdoing will be at issue and properly presented to

 3   the jury from the breach of contract claim alone. This Court has all the necessary tools to manage any

 4   confusion that may arise during the course of the trial through, for example, instructing the jury,

 5   deciding motions in limine, and bifurcation if necessary.

 6          Thus, the Class Representatives’ individual and class claims are properly joined and should not

 7   be severed.

 8                                              V. CONCLUSION

 9          For all of the foregoing reasons, the motion to sever should be denied.

10

11   Dated: March 31, 2020                                         Respectfully submitted,

12                                                                 /s/ Michael Schrag
13                                                                 GIBBS LAW GROUP LLP
                                                                   Michael L. Schrag (SBN 185832)
14                                                                 Joshua J. Bloomfield (SBN 212172)
                                                                   Linda P. Lam (SBN 301461)
15                                                                 505 14th Street, Ste. 1110
                                                                   Oakland, California 94612
16
                                                                   Telephone: 510-350-9700
17                                                                 Facsimile: 510-350-9701
                                                                   mls@classlawgroup.com
18                                                                 jjb@classlawgroup.com
                                                                   lpl@classlawgroup.com
19
                                                                   Richard M. Paul III
20
                                                                   Ashlea G. Schwarz
21                                                                 Laura C. Fellows
                                                                   PAUL LLP
22                                                                 601 Walnut Street, Suite 300
                                                                   Kansas City, Missouri 64106
23                                                                 Telephone: 816-984-8100
                                                                   Facsimile: 816-984-8101
24
                                                                   Rick@PaulLLP.com
25                                                                 Ashlea@PaulLLP.com
                                                                   Laura@PaulLLP.com
26
                                                                   Counsel for Plaintiffs and the Class
27

28


                                                        -7-            PLAINTIFFS’ RESPONSE IN OPPOSITION
                                                                                      TO MOTION TO SEVER
